Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 1/26/2021, has been entered into the record. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (US Pub. No. 2018/0005006 A1), hereafter referred to as Chai in view of Yang et al. (US Pub. No. 2020/0019747 A1), hereafter referred to as Yang.

As to claim 1, Chai discloses a display device (fig 1a and [0011]), comprising:
a display panel (fig 1a, panel including substrate N10) including a first region (upper half of N10) and a second region (lower half of N10); and 
a sensing module (fig 1b, N11; [0087]) on a rear side (bottom) of the display panel (N10), 

the second region (lower half of N10) includes a second pixel area to display the image (pixels N12 including sub-pixels N121) and a transmission area (fig 3a, transmission area N1212 and 312; [0095]) to transmit light output by the sensing module (fig 7b, light emitted from 22 and sensed by 21), 
the second region (both regions and therefore the lower half of N10) overlaps the sensing module (N11), 
the second pixel area (lower half of N10) overlaps a first layer (fig 12a-b, black matrix layer 311) that blocks output by the sensing module ([0186]), and 
the transmission area (312) does not overlap the first layer (311). 
Chai does not disclose that the first region does not overlap the sensing module. 
Nonetheless, Yang discloses a display device (fig 1, 100) wherein a first region (peripheral region 112) does not overlap a sensing module (fingerprint reading region 111).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to only include the fingerprint 

As to claim 2, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above), 
Chai further discloses wherein the second pixel area includes a plurality of transistors (second pixel area N12 includes TFTs 121 shown in fig 17), and 
the first layer (fig 17, layer 311) overlaps all of the plurality of transistors (TFTs 121). 

As to claim 3, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above),
Chai further discloses wherein the second pixel area includes a plurality of transistors (second pixel area N12 includes TFTs 121 shown in fig 17), and 


As to claim 4, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above),
Chai further discloses wherein the transmission area (fig 16, transmission area 312 between pixel circuits 15) is separated from the first layer (311) in a plan view. 

As to claim 5, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above),
Chai further discloses wherein the first pixel area (fig 19a-b, pixel area including emission layer 11) is separated from the first layer (311) in a plan view. 

As to claim 6, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above),
Chai further discloses wherein the first pixel area overlaps the first layer (fig 19a-b, portion of pixel area including emission layer 11 overlaps first layer 311). 

As to claim 7, Chai in view of Yang discloses the display device as claimed in claim 6 (paragraphs above),
Chai further discloses wherein the first layer (311) overlaps part of the first pixel area (pixel area emission portion 11). 

As to claim 8, Chai in view of Yang discloses the display device as claimed in claim 6 (paragraphs above),
Chai further discloses wherein the first pixel area includes a plurality of transistors (fig 19b, transistors 121 in the upper portion of panel shown in fig 1a), and
the first layer (311) overlaps some of the plurality of transistors (121). 

As to claim 9, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above),
Chai further discloses wherein the second pixel area (lower half of pixels in display of fig 1a) includes a plurality of transistors (fig 19b, transistors 121 in the lower portion of panel shown in fig 1a), and
the first layer (311) overlaps at least one of the plurality of transistors (121). 

As to claim 10, Chai in view of Yang discloses the display device as claimed in claim 9 (paragraphs above),
Chai further discloses wherein the first pixel area does not overlap the first layer (fig 20b, the first pixel area is only considered to be the light emission region 113 and it is shown as not overlapping with the first layer 311). 

As to claim 12, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above).
Chai does not disclose wherein an area occupied by the transmission area is 20% to 90% of the second region. 
Nonetheless, Chai does disclose that the area occupied by the transmission area (fig 3d, N1212) has the largest area in the sub-light emitting unit (N121; [0095).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the display with an area occupied by the transmission area at 20-90% of the second since this will allow for optimization of the sensitivity of the fingerprint sensor, the area of the emission region and the protection of the thin film transistors. 

As to claim 13, Chai in view of Yang discloses the display device as claimed in claim 1 (paragraphs above),
Chai further discloses wherein the display panel includes a first substrate (fig 19b, display panel substrate 10) on which a transistor is provided (transistor 121), and
the first layer (311) is between the sensing module (module 2) and the transistor (121).  

As to claim 14, Chai discloses a display device (fig 1a and [0011]), comprising:
a display panel including a first region (fig 1a, upper half of the panel) and a second region (fig 1a, lower half of the panel); and
a sensing module (fig 19b, module 2) provided on a rear side of the display panel (bottom of the panel),
a first layer to block light output by the sensing module (fig 12a-b, black matrix layer 311 also shown in fig 20b, blocking layer 311; [0186])
wherein the second region overlaps the sensing module (both regions overlap the sensing module 2), 

the second region includes a second pixel area to display the image and a transmission area to transmit light output by the sensing module (lower half region includes pixel area N12 and transmission area N1212 shown in fig 3a).
Chai does not disclose overlap percentages of the first layer in the first pixel area and in the second pixel area are different with respect to individual pixel areas. 
Nonetheless, Yang discloses a display device (fig 1, 100) wherein a first pixel region (peripheral region 112) does not overlap a sensing module in a second pixel region (fingerprint reading region 111), wherein the overlap percentages of the first layer (fig 13-14, layer 120) in the first pixel area (peripheral region 112) and in the second pixel area (fingerprint region 111) are different with respect to individual pixel area.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to only include the fingerprint recognition region of Chai in a portion of the display panel as taught by Yang since this will allow for the improved display output in the regions 

As to claim 15, Chai in view of Yang discloses the display device as claimed in claim 14 (paragraphs above),
Chai further discloses wherein the transmission area (fig 19b, transmission area 312) does not overlap the first layer (first layer 311). 

As to claim 16, Chai in view of Yang discloses the display device as claimed in claim 14 (paragraphs above),
Chai further discloses wherein the transmission area (312) does not include a transistor (area 312 does not include or overlap transistor 121). 

As to claim 17, Chai in view of Yang discloses the display device as claimed in claim 14 (paragraphs above),
Yang further discloses wherein a first pixel area does not overlap a first layer (fig 1, pixel area in the peripheral region 112 does not include the blocking layer for the fingerprint recognition region because it is outside the sensing region); and

 
As to claim 18, Chai in view of Yang discloses the display device as claimed in claim 17 (paragraphs above),
Chai further discloses wherein an entirety of the second pixel area overlaps the first layer (fig 19b shows the entirety of the pixel area 11 overlapping the first layer 311). 

As to claim 19, Chai in view of Yang discloses the display device as claimed in claim 14 (paragraphs above),
wherein part of the first pixel area overlaps the first layer (fig 19b shows the entirety of the pixel area 11 overlapping the first layer 311), and 
an entirety of the second pixel area overlaps the first layer (fig 19b shows the entirety of the pixel area 11 overlapping the first layer 311). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Yang and further in view of Kim et al. (US Pub. No. 2012/0037912 A1), hereafter referred to as Kim. 

As to claim 20, Chai in view of Yang discloses the display device as claimed in claim 19 (paragraphs above),
Chai in view of Yang does not disclose wherein the first layer overlapping the first pixel area receives a predetermined voltage.
Nonetheless, Kim discloses wherein a first layer (fig 2, blocking layer 210I) overlapping a first area (area TrI) receives a predetermined voltage ([0049]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to apply the predetermined voltage to the blocking layer of Chai in view of Yang as taught by Kim since this will suppress operation error of the thin film transistors caused by the incident infrared radiation.  

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the display device wherein the first pixel area includes the first layer overlapping some of a plurality of transistors, and the second pixel area overlaps more of the .  

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 

Applicant argued that Chai fails to anticipate claim 1. 
Examiner agrees that Chai does not anticipate claim 1, however, this argument is moot in view of new ground of rejection. 

Applicant argued that the Chai reference, alone, does not obviate the limitations of claim 12 because they are dependent on claim 1. 
Examiner agrees that Chai, alone, does not obviate claim 12, however, this argument is moot in view of new ground of rejection. 

Applicant argued that claim 14 as amended is not obvious with respect to Chai in view of Yang because Chai in figure 21b teaches 100% of individual pixel areas are overlapped by the non-transparent regions 311 of the black matrix area 30.  
Examiner disagrees.  First, Chai’s figure 21 was not referred to in the last Office Action and figure 21 does not show a region 311 or area 30.  However, figure 20b was referred in the last office action and includes region 311, therefore, the Examiner believes that this is the figure the Applicant is referring to.  Nonetheless, figure 20b clearly shows and [0220] discusses the different amounts of the area covered by the layer 311 and in no case is this area equal to 100% of the individual pixel area as argued by the Applicant.  

Applicant further argued that Yang also only teaches an embodiment where 100% of each pixel is overlapped with the light blocking layer.  
Examiner disagrees because Yang does not disclose that 100% of each pixel is overlapped with the light blocking layer and neither does the combination with Chai.  Chai specifically teaches the different amounts of overlap required for the red, green and blue sub-pixels in the fingerprint reading region as shown in figure 20b.  Examiner notes that even though . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/12/2021